DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
Applicant’s amendment and/or remarks with respect to the prior application of 112(f) has been fully considered. Based on the amendment and further consideration, it is noted that no claims have been interpreted under 112(f) in this Office Action.
Applicant’s amendment and/or remarks with respect to the prior 112(b) rejections have been fully considered. The prior 112(b) rejections have been withdrawn however, the amendment raises new 112(b) issue(s) as discussed below.
With respect to the prior art rejections, the Examiner notes that Applicant’s arguments are based on amended limitation(s) which changes the scope of the claims previously presented, and are considered moot in view of the new grounds of rejections set forth in this Office Action.
Claim Objections
Claim 15 is objected to because of the following informalities:  In Line 3, the recitation of, “the one air flow path” should recite, “the 
Claim 21 is objected to because of the following informalities:  In Line 2, the recitation of, “the circumference of the moveable element” should recite, “the outer circumference of the moveable element” to provide formal antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brossier et al (US 5,347,807) in view of Li et al (US 8,051,737 B2) hereinafter referred to as Brossier and Li respectively.


    PNG
    media_image1.png
    249
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    708
    461
    media_image2.png
    Greyscale

Regarding Claim 11, Brossier discloses a sealing configuration (figures 3-5 also reproduced/annotated above) for an air flow path of a heat exchanger of a gas turbine engine(intended use recitation; the sealing configuration illustrated in figure 3 is capable of being used in an air flow path of a heat exchanger of gas turbine 5, figure 1 also reproduced above), the sealing configuration comprising:
a port (2, figures 3-5) configured to receive air from a first conduit associated with the heat exchanger (functional language recitation: see slot 13 capable of receiving air from first conduit, annotated figure 1, which can be associated with a heat exchanger);
a movable element (ring 6, figure 1 or 3-5) configured to move relative to the port and to seal the port (functional language recitation: see ring 6 rotating relative to slot 13 and closing/sealing the slot, figures 3-5), wherein a position of the movable element is configured to modulate air flow from the first conduit to a second conduit (functional language recitation: see rotational position of ring 6 capable of modulating air flow through slot 13 from the first conduit to the second conduit, annotated figure 1 and figures 3-5), the moveable element having a plurality of teeth (see 9, figures 3-5) disposed about an outer circumference of the moveable element (see outer circumference of ring 6, figures 3-5); and
a pinion (10, figures 3-5) configured to position the movable element with respect to the port (functional language recitation: see figures 3-5), wherein rotation of the pinion positions the movable element (see figures 3-5) for at least one of modulating the air flow from the first conduit to the second conduit (intended use recitation: see annotated figure 1 and figures 3-5) and sealing the port (intended use recitation: see figures 3-5), the pinion comprises a plurality of ridges (see teeth of pinion 10 forming 
Brossier is silent on the driving element being a worm gear.
Li relates to a worm gear drive which is considered analogous to the driving element of the claimed invention, and teaches of a worm (34, figure 2 also reproduced below) driving a wheel (35, figure 2).

    PNG
    media_image3.png
    459
    364
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pinion gear arrangement of Brossier with that of the worm gear taught by Li, and thereby have the driving element being a worm gear. Doing so provides the benefit of simplicity of construction and delivering high output torque (see Li: Col 1 Lines 23-25).  
Regarding Claim 12, Brossier discloses that the port is a passageway(discharge channel 2, figure 1) in a structure of the gas turbine engine (see figure 1) for receiving bypass air flow (intended use recitation: see bypass flow through discharge channel 2, figure 1).
	Regarding Claim 15, Brossier discloses that the movable element is a rotating element (ring 6 is a rotating element, see figures 3-5) including one or more openings(slot 13, figure 3-5), wherein the one or more openings provide at least the one air flow path in the port (see figures 3-5) based on a rotation of the movable element relative to the port (see figures 3-5).
	Regarding Claim 16, Brossier discloses that the movable element is pressure sealed to the port by the air received from the first conduit (air flow pressurizes the ring 6 against gasket of each channel and prevents air leaks, see Col 2 Lines 20-24 and figures 3-5).
	Regarding Claim 17, Brossier as modified by Li, discloses a control element (see Brossier: control through switch or any other servocontrol means, Col 2 Lines 52-54) configured to provide continuous control of the movable element and the worm gear (functional language recitation; see Brossier: switching operation consists of a continuous rotation of the ring in a uniform direction, Col 2 Lines 38-43, and figures 3-5).
Regarding Claim 18, Brossier as modified by LI, discloses that the worm gear is driven by an actuator (see Brossier: motor 11, figure 1). 	
Regarding Claim 19, Brossier as modified by Li, discloses that the worm gear and one or more elements (Brossier: cylindrical partition 12, figure 3) for retaining the 
	Regarding Claim 21, Brossier discloses that the plurality of teeth are disposed about the entirety of the circumference of the moveable element (see external toothed rim 9 of ring 6 meshed with pinion 10 and moved by the motor, Col 2 Lines 13-14; although the toothed rim is partially shown in figures 3-5, the toothed rim covers the entire circumference since a switching operation consists of continuous rotation of the ring 6 in a uniform direction, see Col 2 Lines 37-43 i.e. continuous rotation of ring 6 in one direction requires teeth of the ring to cover the entire outer circumference).
	Regarding Claim 22, Brossier discloses that the moveable element comprises at least one blade (see annotated blade i.e. solid part of ring 6 which is a broad flat body part, annotated figure 3), the at least one blade configured to seal the port in response to rotation of the moveable element (functional language recitation: see annotated blade sealing discharge channel 2, annotated figure 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

/Sabbir Hasan/Examiner, Art Unit 3745